Citation Nr: 1302752	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for amputation of the penis.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to May 1955.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2009 rating decision that was issued by the Regional Office (RO) in Detroit, Michigan.

In July 2011 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

This issue was previously before the Board in September 2011.  At that time, the Board remanded the case to the Appeals Management Center (AMC) for further development.  The issue has now been returned to the Board for additional consideration. 

The Board notes that the issue of entitlement to service connection for residuals of a head injury was also listed in the SOC.  However, service connection for traumatic brain injury was granted by the AMC in a November 2012 rating decision.  As such that issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  

The issue of entitlement to service connection for hearing loss was raised at the September 2011 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue at this time, and it is referred to the AOJ for appropriate action.

Additionally, the Board notes that in January 2013 the Veteran's representative submitted an informal hearing presentation in which it was stated that the Veteran contends that his traumatic brain injury is entitled to a rating in excess of the 0 percent (noncompensable) rating currently assigned.  This matter is not currently before the Board, and this issue is also referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's amputation of the penis is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for amputation of the penis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify the Veteran under the VCAA.  Specifically, letters dated in March 2009 and June 2009, sent prior to initial unfavorable AOJ decision issued in October 2009, advised the Veteran of the criteria for establishing service connection, as well as his and VA's respective responsibilities in obtaining the evidence and information necessary to substantiate his claim.  Additionally, these letters informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.

VA also must make reasonable efforts to assist with obtaining evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including VA treatment records, VA examination reports, a private physician's letter, partial service treatment records (STRs), a statement from the Veteran's spouse, and various statements submitted by the Veteran.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well. 

The Board notes that the Veteran's complete STRs have not been found and are considered likely to have perished in a fire.  VA has a heightened duty to assist a veteran in the development of a claim when some or all STRs are lost or destroyed and must assist him/her in identifying the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Further, the Court has held that, in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In this case, the Veteran has been informed of the unavailability of his STRs and advised of alternate forms of evidence that can be acquired, and both the Veteran and VA have made great efforts to acquire this evidence.  In light of the apparent unavailability of certain STRs, the Board will give heightened consideration of the Veteran's claim under the facts of this case and to the benefit of the doubt rule in adjudication of his claim.  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Id.

The September 2011 remand order requested that the Veteran be contacted regarding how to get in touch with his former Army colleagues as possible witnesses to his in-service accident and that VA assist the Veteran in contacting these individuals.  A review of the records shows that the AMC sent a letter to the Veteran in October 2011 and contacted him by telephone in August 2012 to discuss acquiring witness evidence.  The record shows that efforts were made by VA to contact these colleagues, but, as the Veteran himself has acknowledged, most of his colleagues are no longer living and his former commanding officer is suffering from Alzheimer's disease and is unable to provide a statement.  The remand order also requested that the AMC attempt to acquire any reports relating to the Veteran's accident and clinical records relating to his treatment at the Wertheim, Germany field hospital.  The AMC requested these records, but the records were not able to be located; the AMC issued formal findings on their unavailability in June 2012.  The AMC was, however, able to acquire partial STRs through the Michigan National Guard.  The Board finds that while the appeal was in remand status the AMC substantially complied with the Board's remand directions in regards to the claims on appeal, and no further development is necessary at this time.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for partial amputation of the penis due to trauma from an automobile accident he experienced in service in 1954.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran asserts that he injured his penis while stationed in Wertheim, Germany.  He has described in various written statements and in his July 2011 Board hearing that in the spring of 1954 he was patrolling the Czechoslovakian border when his driver lost control of their vehicle and drove over the side of a hill.  The hatch cover broke loose, hitting the Veteran on the head and forcing the stock of his M2 carbine downward, crushing his penis against the seat.  The Veteran has stated that his penis was treated with ointment and wrapped in a sock, and he was told that it would eventually heal over time.  However, the Veteran states that his penis did not heal, and in 1957 it had to be partially surgically amputated.  The Veteran also asserts that the injury aggravated the cancer cells in his penis which led to its amputation.

The Veteran's spouse submitted an October 2009 statement asserting that she met the Veteran while working as a secretary in the Veteran's doctor's office.  She learned through the doctor's records and conversation with the Veteran that he was in an accident in Germany in which his penis was crushed.  The doctor she worked for treated the Veteran for several months, with no success, and then referred him to the physician that performed his surgery in 1957.

Most of the Veteran's STRs are missing, and VA has been unable to acquire any clinical records relating to the treatment of his injury.  The Veteran's separation report of medical history notes that in Germany the Veteran had a slight brain concussion due to a tank hatch lever falling on his head.  He reported bleeding at mouth and ears.  There is no mention of an injury to the penis.  In an April 1955 medical examination the genitourinary system is marked as normal.

In a November 1959 letter, a private urologist noted that the Veteran had partial amputation of the penis in March 1957 for carcinoma.  

VA records dated in March 2009 indicate a diagnosis of partial amputation of the penis.  In an October 2010 VA record, he reported having been in a car crash in service and having amputation of the penis due to cancer.

In September 2012 the Veteran was afforded a VA examination.  The examiner reviewed the claims file.  The Veteran reported that while patrolling the Russian border in a tank, the tank went into a ditch and the hatch hit his head, throwing the Veteran to the side and causing his rifle to hit his penis.  The Veteran reported having swelling in his penis and being treated with some cream.  He reported having problems with his penis on and off afterwards and then partial amputation in 1957.  The examiner diagnosed status post partial amputation of the penis.  The examiner opined that there was no evidence in the record of an injury to the penis during service, but if the Veteran had experienced a crush injury to the penis in 1954, it would have required immediate intervention and could not have waited until 1957 for partial amputation.  He also stated that injury to the penis is not one of the causes of cancer of the penis and ultimately opined that the Veteran's current condition is not due to service.

The Board finds that the evidence of record does not support a finding of service connection for amputation of the penis.  First, there is a current disability as the evidence of record demonstrates a partial amputation occurred in 1957.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there is evidence of an in-service event of an accident, as noted in the service discharge report of medical history.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The evidence does not show, however, that there was a crushing injury to the penis during service.  Although the Veteran and his wife reported his penis was crushed in that accident, the Board finds his testimony competent, but not credible, and thus does not assign it significant weight.  It is competent as the Veteran may report factual matters of which he has first hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The testimony is not credible because it is inconsistent with other evidence; particularly the service discharge report of medical history in which he notes bleeding from the ears but not any crushing injury to the penis.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, a VA examiner noted that if such an injury had occurred, amputation would have been required prior to 1957.  The Board accords this opinion significant weight as it was provided by an examiner with medical expertise, to include knowledge of injuries, residuals of injuries, and correction action necessary after such injuries.  

Additionally, even if the Veteran's penis were injured during service, the evidence of record does not support a finding that amputation or penile cancer was related to active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The VA examiner opined that such an injury does not cause cancer, which was the cause of the amputation according to the Veteran's private physician in 1959.  The Board accords this opinion significant weight as it is based upon a review of the relevant evidence, including medical record dated in 1959, and provides a supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is review of the relevant and facts and the reasoning for the conclusion that contributes probative value to a medical opinion). 

The Veteran's testimony that his partial amputation of the penis was caused by either residuals of a traumatic injury or that the injury aggravated his penile cancer is not competent because such a determination requires medical expertise and is not a condition or etiology capable of lay observation, in contrast to such disorders as tinnitus or varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  As such, the medical findings and opinion of the VA examiner warrant greater probative weight than the Veteran's lay contentions.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for amputation of the penis is denied.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


